DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I, cannabidiol (CBD) as the cardioactive agent and poly(ethylene oxide)-block-poly(α-benzyl carboxylate-ε-caprolactone) (PEO-PBCL) as the amphiphilic block copolymer in the reply filed on May 20, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 1 set forth in claim 26 of “or R1 is a bioactive agent, typically, cardioactive agent” (emphasis added) renders the scope of the claims unclear as it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The dependent claims fall therewith. Please clarify.

Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the claimed ranges for the micelle size in claim 32 and the molecular weight of the blocks of the amphiphilic copolymer in claim 33 are unclear. Does each claim provide a list of alternate ranges in which only one end point is specified, or is a closed range encompassed by the claims that requires selection of a lower and upper end point from those that are recited? For example, would an amphiphilic copolymer whose hydrophilic and hydrophobic block each had a molecular weight of 1,000 fall within the scope of claim 33? It would meet the limitation of a molecular weight of up to about 20,000 Daltons not a molecular weight greater than about 2000, 3000 or 5000 Daltons. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (Macromol, 2006 in view of Fouad et al. (Environ Tox Pharmacol, 2013).
in vivo stability and great promise for tumor targeted drug delivery (p 9419, col 2, ¶ 1). Attachment of reactive groups such as benzyl carboxylate to these polymers provides additional opportunities for modification in the thermodynamic and kinetic stability, biodegradation, drug solubilization and release properties of the micelles (p 9419, col 2). The synthesized PEO-b-PBCL copolymer assembled to polymeric micelles with a cosolvent evaporation process with an average diameter of 61.9 ± 2.9 nm (p 9425, col 1, ¶ 2). The PEO used had a molecular weight of 5000 (p 9420, col 1, ¶ 2) and the prepared PEO114-b-PBCL19 (with the subscripts incident the polymerization degree of each block) having a number average molecular weight of 9700 or 9200 g/mol (determined by NMR or gel permeation chromatography methodology; table 1), 
The inclusion of CBD in such micelles administered to a subject to prevent or treat heart failure is not disclosed.
Fouad et al. discloses that the clinical use of doxorubicin is often limited because of its dose-dependent cardiotoxic effects which frequently lead to congestive heart failure (p 347, col 1). Oxidative stress and inflammation play an important role in the pathogenesis of doxorubicin cardiotoxicity (p 347, col 1). Cannabidiol (CBD) is the major non-psychoactive cannabinoid component derived from Cannabis sativa with powerful antioxidant and anti-inflammatory activities (p 347, col 2) and previous reports have shown that CBD may have therapeutic utility in a number of conditions involving inflammation and oxidative stress including ischemia/reperfusion tissue injury (p 348, col 1, ¶ 1). While doxorubicin alone caused extensive damage to cardiac tissue, CBD treatment markedly ameliorated these changes and maintained the normal histological picture of the myocardium (¶ bridging p 349 and 350). In accordance with previous studies, oxidative stress, depletion of antioxidant defense and increased production of inflammatory mediators are implicated in the pathogenesis of doxorubicin cardiotoxicity and CBD treatment provided a significant protective effect against doxorubicin-induced cardiotoxicity in rats (p 350, col 2). The doxorubicin and/or CBD were administered intraperitoneally (section 2.3), a parenteral administration route. CBD has been shown to have prominent antioxidant 2+ concentration and caspase-3 expression and cardiac cell apoptosis resulting from doxorubicin (p 352, col 2, ¶ 2). Previous studies have also shown that CBD administration significantly reduced myocardial infarct size and myocardial inflammation arising from ligation of the left anterior descending coronary artery and decreased left ventricular dysfunction, myocardial fibrosis, myocardial oxidative and nitrative stress and inflammation in a mouse model of diabetic cardiomyopathy (p 354, col 1). Recent studies have also demonstrated that CBD is safe and well tolerated even with chronic use in large doses and has no adverse effect on the physiologic cardiac parameters (p 354, col 2, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CBD into drug delivery micelles such as those disclosed by Mahmud et al. comprising PEO-PBCL in patients identified as being at risk of developing heart failure such as those taking doxorubicin.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fouad et al. discloses that CBD would reasonably be expected to effective for the prevention or treatment of heart failure. Incorporation of this drug into a drug delivery system such as the PEO-PBCL micelles of Mahmud et al. would reasonably be expected to provide the CBD in a controlled release form due the therapeutic agent being administered as a micelle and such administration would be of benefit those identified as being in need of such treatment. Controlled release allows for less frequent dosing which can be more important when a parenteral administration route such as the i.p. route of Fouad et al. is used and increased levels of therapeutic agent between doses due to the controlled release formulation.
.
	
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. and Fouad et al. as applied to claims 26 - 33 above, and further in view of Schwartz et al. (J Nucl Cardiol, 2016).
Mahmud et al. and Fouad et al. are discussed above.
Heart failure with preserved ejection fraction (HFpET) is not disclosed.
Schwartz et al. discloses that the importance of diastolic dysfunction and its progression to diastolic heart failure, now called HFpET or heart failure with preserved ejection fraction, in clinical cardiology has been recognized for decades (p 833, col 2, ¶ 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer drug delivery micelles comprising PEO-PBCL and CBD to subject experiencing or at risk of developing HFpET.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fouad et al. discloses that CBD is efficacious in treating doxorubicin cardiotoxicity and Schwartz et al. discloses that diastolic dysfunction is an early marker of doxorubicin induced cardiotoxicity, which can progress to HFpET. Thus the person of ordinary skill would have reasonably expected that CBD could be used as a therapeutic agent to treat HFpET with such a micellar drug delivery formulation allowing for controlled release of the therapeutic agent after administration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618